
	

115 HR 4258 : Family Self-Sufficiency Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4258
		IN THE SENATE OF THE UNITED STATES
		January 18, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To promote the development of local strategies to coordinate use of assistance under sections 8 and
			 9 of the United States Housing Act of 1937 with public and private
			 resources, to enable eligible families to achieve economic independence
			 and self-sufficiency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Family Self-Sufficiency Act. 2.Family Self-Sufficiency Program (a)In generalSection 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u) is amended—
 (1)in subsection (a)— (A)by striking public housing and; and
 (B)by striking the certificate and voucher programs under section 8 and inserting sections 8 and 9; (2)by amending subsection (b) to read as follows:
					
						(b)Continuation of prior required programs
 (1)In generalEach public housing agency that was required to administer a local Family Self-Sufficiency program on the date of enactment of the Family Self-Sufficiency Act, shall operate such local program for, at a minimum, the number of families the agency was required to serve on the date of enactment of such Act, subject only to the availability under appropriations Acts of sufficient amounts for housing assistance and the requirements of paragraph (2).
 (2)ReductionThe number of families for which a public housing agency is required to operate such local program under paragraph (1) shall be decreased by one for each family from any supported rental housing program administered by such agency that, after October 21, 1998, fulfills its obligations under the contract of participation.
 (3)ExceptionThe Secretary shall not require a public housing agency to carry out a mandatory program for a period of time upon the request of the public housing agency and upon a determination by the Secretary that implementation is not feasible because of local circumstances, which may include—
 (A)lack of supportive services accessible to eligible families, which shall include insufficient availability of resources for programs under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);
 (B)lack of funding for reasonable administrative costs; (C)lack of cooperation by other units of State or local government; or
 (D)any other circumstances that the Secretary may consider appropriate.; (3)by striking subsection (i);
 (4)by redesignating subsections (c), (d), (e), (f), (g), and (h) as subsections (d), (e), (f), (g), (h), and (i) respectively;
 (5)by inserting after subsection (b), as amended, the following:  (c)Eligibility (1)Eligible familiesA family is eligible to participate in a local Family Self-Sufficiency program under this section if—
 (A)at least one household member seeks to become and remain employed in suitable employment or to increase earnings; and
 (B)the household member receives direct assistance under section 8 or resides in a unit assisted under section 8 or 9.
 (2)Eligible entitiesThe following entities are eligible to administer a local Family Self-Sufficiency program under this section:
 (A)A public housing agency administering housing assistance to or on behalf of an eligible family under section 8 or 9.
 (B)The owner or sponsor of a multifamily property receiving project-based rental assistance under section 8, in accordance with the requirements under subsection (l).;
 (6)in subsection (d), as so redesignated— (A)in paragraph (1)—
 (i)by striking public housing agency the first time it appears and inserting eligible entity; (ii)in the first sentence, by striking each leaseholder receiving assistance under the certificate and voucher programs of the public housing agency under section 8 or residing in public housing administered by the agency and inserting a household member of an eligible family; and
 (iii)by striking the third sentence and inserting the following: Housing assistance may not be terminated as a consequence of either successful completion of the contract of participation or failure to complete such contract. A contract of participation shall remain in effect until the participating family exits the Family Self-Sufficiency program upon successful graduation or expiration of the contract of participation, or for other good cause.;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)in the first sentence— (aa)by striking A local program under this section and inserting An eligible entity;
 (bb)by striking provide and inserting coordinate; and (cc)by striking to and inserting for; and
 (II)in the second sentence— (aa)by striking provided during and inserting coordinated for;
 (bb)by striking under section 8 or residing in public housing and inserting pursuant to section 8 or 9 and for the duration of the contract of participation; and (cc)by inserting , but are not limited to after may include;
 (ii)in subparagraph (D), by inserting or attainment of a high school equivalency certificate after high school; (iii)by striking subparagraph (G);
 (iv)by redesignating subparagraphs (E), (F), and (J) as subparagraphs (F), (G), and (K) respectively; (v)by inserting after subparagraph (D) the following:
							
 (E)education in pursuit of a post-secondary degree or certification;; (vi)in subparagraph (H), by inserting financial literacy, such as training in financial management, financial coaching, and asset building, and after training in;
 (vii)in subparagraph (I), by striking and at the end; and (viii)by inserting after subparagraph (I) the following:
							
 (J)homeownership education and assistance; and; (C)in paragraph (3)—
 (i)in the first sentence, by inserting the first recertification of income after after not later than 5 years after; and (ii)in the second sentence—
 (I)by striking public housing agency and inserting eligible entity; and (II)by striking of the agency;
 (D)by amending paragraph (4) to read as follows:  (4)EmploymentThe contract of participation shall require one household member of the participating family to seek and maintain suitable employment.; and
 (E)by adding at the end the following:  (5)NonparticipationAssistance under section 8 or 9 for a family that elects not to participate in a Family Self-Sufficiency program shall not be delayed by reason of such election.;
 (7)in subsection (e), as so redesignated— (A)in paragraph (1), by striking whose monthly adjusted income does not exceed 50 percent and all that follows through the period at the end of the third sentence and inserting shall be calculated under the rental provisions of section 3 or section 8(o), as applicable.;
 (B)in paragraph (2)— (i)by striking the first sentence and inserting the following: For each participating family, an amount equal to any increase in the amount of rent paid by the family in accordance with the provisions of section 3 or 8(o), as applicable, that is attributable to increases in earned income by the participating family, shall be placed in an interest-bearing escrow account established by the eligible entity on behalf of the participating family. Notwithstanding any other provision of law, an eligible entity may use funds it controls under section 8 or 9 for purposes of making the escrow deposit for participating families assisted under, or residing in units assisted under, section 8 or 9, respectively, provided such funds are offset by the increase in the amount of rent paid by the participating family.;
 (ii)by striking the second sentence and inserting the following: All Family Self-Sufficiency programs administered under this section shall include an escrow account.;
 (iii)in the fourth sentence, by striking subsection (c) and inserting subsection (d); and (iv)in the last sentence—
 (I)by striking A public housing agency and inserting An eligible entity; and (II)by striking the public housing agency and inserting such eligible entity; and
 (C)by amending paragraph (3) to read as follows:  (3)Forfeited escrowAny amount placed in an escrow account established by an eligible entity for a participating family as required under paragraph (2), that exists after the end of a contract of participation by a household member of a participating family that does not qualify to receive the escrow, shall be used by the eligible entity for the benefit of participating families in good standing.;
 (8)in subsection (f), as so redesignated, by striking , unless the income of the family equals or exceeds 80 percent of the median income of the area (as determined by the Secretary with adjustments for smaller and larger families);
 (9)in subsection (g), as so redesignated— (A)in paragraph (1)—
 (i)by striking public housing agency and inserting eligible entity; (ii)by striking the public housing agency and inserting such eligible entity; and
 (iii)by striking subsection (g) and inserting subsection (h); and (B)in paragraph (2)—
 (i)by striking public housing agency and inserting eligible entity each place that term appears; (ii)by striking or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act ;
 (iii)by inserting primary, secondary, and post-secondary after public and private; and (iv)in the second sentence, by inserting and tenants served by the program after the unit of general local government;
 (10)in subsection (h), as so redesignated— (A)in paragraph (1)—
 (i)by striking public housing agency and inserting eligible entity; (ii)by striking participating in the and inserting carrying out a; and
 (iii)by striking to the Secretary; (B)in paragraph (2)—
 (i)by striking public housing agency and inserting eligible entity; (ii)by striking subsection (f) and inserting subsection (g);
 (iii)by striking residents of the public housing and inserting the current and prospective participants of the program; and (iv)by striking or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act; and
 (C)in paragraph (3)— (i)in subparagraph (C)—
 (I)by striking subsection (c)(2) and inserting subsection (d)(2); (II)by striking provided to and inserting coordinated on behalf of participating;
 (III)by inserting direct before assistance; and (IV)by striking the section 8 and public housing programs and inserting sections 8 and 9;
 (ii)in subparagraph (D)— (I)by striking subsection (d) and inserting subsection (e); and
 (II)by striking public housing agency and inserting eligible entity; (iii)in subparagraph (E), by striking deliver and inserting coordinate;
 (iv)in subparagraph (H), by striking the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act and; and
 (v)in subparagraph (I), by striking public housing or section 8 assistance and inserting assistance under section 8 or 9; (11)by amending subsection (i), as so redesignated, to read as follows:
					
						(i)Family Self-Sufficiency Awards
 (1)In generalSubject to appropriations, the Secretary shall establish a formula by which annual funds will be awarded or as otherwise determined by the Secretary for the costs incurred by an eligible entity in administering the self-sufficiency program under this section.
 (2)Eligibility for awardsThe award established under paragraph (1) shall provide funding for family self-sufficiency coordinators as follows:
 (A)Base awardAn eligible entity serving 25 or more participants in the Family Self-Sufficiency program under this section is eligible to receive an award equal to the costs, as determined by the Secretary, of 1 full-time family self-sufficiency coordinator position. The Secretary may, by regulation or notice, determine the policy concerning the award for an eligible entity serving fewer than 25 such participants, including providing prorated awards or allowing such entities to combine their programs under this section for purposes of employing a coordinator.
 (B)Additional awardAn eligible entity that meets performance standards set by the Secretary is eligible to receive an additional award sufficient to cover the costs of filling an additional family self-sufficiency coordinator position if such entity has 75 or more participating families, and an additional coordinator for each additional 50 participating families, or such other ratio as may be established by the Secretary based on the award allocation evaluation under subparagraph (E).
 (C)State and regional agenciesFor purposes of calculating the award under this paragraph, each administratively distinct part of a State or regional eligible entity may be treated as a separate agency.
 (D)Determination of number of coordinatorsIn determining whether an eligible entity meets a specific threshold for funding pursuant to this paragraph, the Secretary shall consider the number of participants enrolled by the eligible entity in its Family Self-Sufficiency program as well as other criteria determined by the Secretary.
 (E)Award allocation evaluationThe Secretary shall submit to Congress a report evaluating the award allocation under this subsection, and make recommendations based on this evaluation and other related findings to modify such allocation, within 4 years after the date of enactment of the Family Self-Sufficiency Act, and not less frequently than every 4 years thereafter. The report requirement under this subparagraph shall terminate after the Secretary has submitted two such reports to Congress.
								(3)Renewals and allocation
 (A)In generalFunds allocated by the Secretary under this subsection shall be allocated in the following order of priority:
 (i)First priorityRenewal of the full cost of all coordinators in the previous year at each eligible entity with an existing Family Self-Sufficiency program that meets applicable performance standards set by the Secretary.
 (ii)Second priorityNew or incremental coordinator funding authorized under this section. (B)GuidanceIf the first priority, as described in subparagraph (A)(i), cannot be fully satisfied, the Secretary may prorate the funding for each eligible entity, as long as—
 (i)each eligible entity that has received funding for at least one part-time coordinator in the prior fiscal year is provided sufficient funding for at least one part-time coordinator as part of any such proration; and
 (ii)each eligible entity that has received funding for at least one full-time coordinator in the prior fiscal year is provided sufficient funding for at least one full-time coordinator as part of any such proration.
 (4)Recapture or offsetAny awards allocated under this subsection by the Secretary in a fiscal year that have not been spent by the end of the subsequent fiscal year or such other time period as determined by the Secretary may be recaptured by the Secretary and shall be available for providing additional awards pursuant to paragraph (2)(B), or may be offset as determined by the Secretary. Funds appropriated pursuant to this section shall remain available for 3 years in order to facilitate the re-use of any recaptured funds for this purpose.
 (5)Performance reportingPrograms under this section shall be required to report the number of families enrolled and graduated, the number of established escrow accounts and positive escrow balances, and any other information that the Secretary may require. Program performance shall be reviewed periodically as determined by the Secretary.
 (6)Incentives for innovation and high performanceThe Secretary may reserve up to 5 percent of the amounts made available under this subsection to provide support to or reward Family Self-Sufficiency programs based on the rate of successful completion, increased earned income, or other factors as may be established by the Secretary.;
 (12)in subsection (j)— (A)by striking public housing agency the first place such term appears and inserting eligible entity;
 (B)by striking public housing before units; (C)by striking in public housing projects administered by the agency;
 (D)by inserting or coordination after provision; and (E)by striking the last sentence;
 (13)in subsection (k), by striking public housing agencies and inserting eligible entities; (14)by striking subsection (n);
 (15)by striking subsection (o); (16)by redesignating subsections (l) and (m) as subsections (m) and (n), respectively;
 (17)by inserting after subsection (k) the following:  (l)Programs for tenants in privately owned properties with project-Based assistance (1)Voluntary availability of FSS programThe owner of a privately owned property may voluntarily make a Family Self-Sufficiency program available to the tenants of such property in accordance with procedures established by the Secretary. Such procedures shall permit the owner to enter into a cooperative agreement with a local public housing agency that administers a Family Self-Sufficiency program or, at the owner's option, operate a Family Self-Sufficiency program on its own or in partnership with another owner. An owner, who voluntarily makes a Family Self-Sufficiency program available pursuant to this subsection, may access funding from any residual receipt accounts for the property to hire a family self-sufficiency coordinator or coordinators for their program.
 (2)Cooperative agreementAny cooperative agreement entered into pursuant to paragraph (1) shall require the public housing agency to open its Family Self-Sufficiency program waiting list to any eligible family residing in the owner’s property who resides in a unit assisted under project-based rental assistance.
 (3)Treatment of families assisted under this subsectionA public housing agency that enters into a cooperative agreement pursuant to paragraph (1) may count any family participating in its Family Self-Sufficiency program as a result of such agreement as part of the calculation of the award under subsection (i).
							(4)Escrow
 (A)Cooperative agreementA cooperative agreement entered into pursuant to paragraph (1) shall provide for the calculation and tracking of the escrow for participating residents and for the owner to make available, upon request of the public housing agency, escrow for participating residents, in accordance with paragraphs (2) and (3) of subsection (e), residing in units assisted under section 8.
 (B)Calculation and tracking by ownerThe owner of a privately owned property who voluntarily makes a Family Self-Sufficiency program available pursuant to paragraph (1) shall calculate and track the escrow for participating residents and make escrow for participating residents available in accordance with paragraphs (2) and (3) of subsection (e).
 (5)ExceptionThis subsection shall not apply to properties assisted under section 8(o)(13). (6)Suspension of enrollmentIn any year, the Secretary may suspend the enrollment of new families in Family Self-Sufficiency programs under this subsection based on a determination that insufficient funding is available for this purpose.;
 (18)in subsection (m), as so redesignated— (A)in paragraph (1)—
 (i)in the first sentence, by striking Each public housing agency and inserting Each eligible entity; (ii)in the second sentence, by striking The report shall include and inserting The contents of the report shall include; and
 (iii)in subparagraph (D)— (I)by striking public housing agency and inserting eligible entity; and
 (II)by striking local; and (B)in paragraph (2), by inserting and describing any additional research needs of the Secretary to evaluate the effectiveness of the program after under paragraph (1);
 (19)in subsection (n), as so redesignated, by striking may and inserting shall; and (20)by adding at the end the following:
					
 (o)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an entity that meets the requirements under subsection (c)(2) to administer a Family Self-Sufficiency program under this section.
 (2)Eligible familyThe term eligible family means a family that meets the requirements under subsection (c)(1) to participate in the Family Self-Sufficiency program under this section.
 (3)Participating familyThe term participating family means an eligible family that is participating in the Family Self-Sufficiency program under this section..
 (b)Effective dateNot later than 360 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall issue notice or regulations to implement this Act and any amendments made by this Act, and this Act and any amendments made by this Act shall take effect upon such issuance.
			
	Passed the House of Representatives January 17, 2018.Karen L. Haas,Clerk
